              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:18-cr-00113-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
                 vs.            )               ORDER
                                )
TIMOTHY MARK GRADY,             )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court upon the Defendant’s Request for

Review of Detention Order [Doc. 16].

I.    PROCEDURAL BACKGROUND

      On September 18, 2018, the Defendant was charged in a Bill of

Indictment with one count of possession with intent to distribute a quantity of

methamphetamine, in violation of 21 U.S.C. § 841(a)(1). [Doc. 1]. The

Defendant’s initial appearance was held before the Honorable Dennis L.

Howell, United States Magistrate Judge, on September 28, 2018, at which

time the Defendant was appointed counsel. The Government moved for

detention of the Defendant pending trial.

      A detention hearing was scheduled to take place at the same time of

the Defendant’s arraignment on October 3, 2018. At the hearing, however,
the Defendant waived his detention hearing in anticipation of hiring private

counsel, Frank Lay, who had requested additional time to review potential

conflicts. The Defendant thus consented to detention but reserved the right

to request a detention hearing in the future.

          Later, the Defendant changed his mind about hiring counsel. Thus, on

October 16, 2018, the Defendant through his appointed counsel filed a

motion requesting a detention hearing and seeking release from custody

pending trial. In his motion, the Defendant proposed that his mother, Alice

Paulette Woodard, serve as a third party custodian for the Defendant while

on release. [Doc. 10].

          A hearing was held on the Defendant’s motion on October 29, 2018

before the Honorable David S. Cayer, United States Magistrate Judge. 1 At

the hearing, the Government proffered for the Court’s consideration the

Pretrial Services report, which outlines the Defendant’s criminal history. The

Defendant offered the testimony of the Defendant’s mother, Ms. Woodard,

who testified that she was willing to serve as a third-party custodian for her

son if he were released. Ms. Woodard testified that, prior to his arrest, the

Defendant and his girlfriend had resided in a mobile home approximately five


1
    Magistrate Judge Howell retired effective October 4, 2018.

                                                      2
miles away from Ms. Woodard’s residence. She further testified that she is

employed as a LPN two days per week, and that she could and would

transport the Defendant to any court hearings. Upon conclusion of the

hearing, Judge Cayer ordered the Defendant to be detained. A Detention

Order was entered on October 29, 2018. [Doc. 14].

      On November 2, 2018, defense counsel filed the present motion,

seeking review and revocation of the detention order. [Doc. 16].

II.   STANDARD OF REVIEW

      Title 18 of the United States Code, section 3145, governs the review

and appeal of detention orders. This statute provides, in pertinent part, as

follows:

            If a person is ordered detained by a magistrate
            judge, ... the person may file, with the court having
            original jurisdiction over the offense, a motion for
            revocation or amendment of the order. The motion
            shall be determined promptly.

18 U.S.C. § 3145(b). In reviewing a motion to revoke or amend an order of

detention, the Court reviews the Magistrate Judge’s Order de novo. United

States v. Stewart, 19 F. App’x 46, 48 (4th Cir. 2001). The Court “must make

an independent determination of the proper pretrial detention or conditions

of release.” Id.


                                      3
III.   ANALYSIS

       Section 3142 of Title 18 of the United States Code provides that if, after

holding a hearing, the Court finds that “no condition or combination of

conditions will reasonably assure the appearance of the person as required

and the safety of any other person and the community,” the Court shall order

the detention of the person pending trial. 18 U.S.C. § 3142(e)(1). There is

a presumption of detention, rebuttable by the defendant, if the Court finds

that there is probable cause to believe that the defendant committed certain

enumerated offenses. See 18 U.S.C. § 3142(e)(3).

       In determining whether detention pending trial is appropriate, the Court

must consider the following factors:

             (1) the nature and circumstances of the offense
             charged, including whether the offense is a crime of
             violence, a violation of section 1591, a Federal crime
             of terrorism, or involves a minor victim or a controlled
             substance, firearm, explosive, or destructive device;

             (2) the weight of the evidence against the person;

             (3) the history and characteristics of the person,
             including –

                   (A) the person’s character, physical and
                   mental     condition,    family      ties,
                   employment, financial resources, length
                   of residence in the community,
                   community ties, past conduct, history

                                        4
                 relating to drug or alcohol abuse, criminal
                 history,     and     record    concerning
                 appearance at court proceedings; and

                 (B) whether, at the time of the current
                 offense or arrest, the person was on
                 probation, on parole, or on other release
                 pending trial, sentencing, appeal, or
                 completion of sentence for an offense
                 under Federal, State, or local law; and

           (4) the nature and seriousness of the danger to any
           person or the community that would be posed by the
           person’s release . . . .

18 U.S.C. § 3142(g).

     Upon reviewing the evidence presented at the detention hearing, the

Court agrees with the Magistrate Judge’s factual findings and with his legal

conclusion that detention is warranted in this case. Based upon the record

before the Court, the Court finds and concludes that there is probable cause

to believe that the Defendant committed an offense under 21 U.S.C. §

841(a)(1), thus giving rise to a presumption that no condition or combination

of conditions will reasonably assure the appearance of the Defendant and

the safety of the community. See 18 U.S.C. § 3142(e)(3)(A).

     The Court further finds and concludes that the Defendant has failed to

rebut this presumption. While the Defendant has significant family ties in the

Bryson City area and has a history of employment, he also has a significant

                                      5
criminal history extending over twenty years. Further, there is substantial

evidence that the Defendant would be a flight risk.        The Defendant is

currently facing a charge which poses a minimum of sentence of at least ten

years.   Further, as the Government correctly noted at the hearing, the

Defendant has a history of probation violations and of failing to appear for

court proceedings. See 18 U.S.C. § 3142(g)(3).

      Based on the evidence presented, the Court finds by a preponderance

of the evidence that no condition or combination of conditions of release will

reasonably assure the Defendant’s appearance as required.

      Having conducted an independent review of the audio recording of the

detention hearing and the Order of Detention, and having considered the

arguments of counsel, the Court concludes that the Magistrate Judge

carefully considered each factor set forth in 18 U.S.C. § 3142(g) and properly

concluded that the Defendant has not rebutted the presumption of detention.

Accordingly, the Court will affirm the Defendant’s detention pending trial.

                                 ORDER

      IT IS, THEREFORE, ORDERED that the Defendant’s Request for

Review of Detention Order [Doc. 16] is DENIED, and the Order of Detention

[Doc. 14] is hereby AFFIRMED.


                                      6
IT IS SO ORDERED.

                    Signed: November 9, 2018




                         7
